Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 1935 Comm'r Dec. 11 (1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution 

Applicants’ response to the last Office Action, filed on May 10 2021, has been entered  and made of record. 
In view of the Applicant amendments, the rejection under 35 USC §103   is expressly withdrawn. 



Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, and 19 are allowable over the prior art of record. Claims 2-10, and 20 depend from claims 1, and 19 respectively are, therefore, allowed.


value from the received input image through a trained single character recognition device; compute an attention information from the received input image by encoding and computing the single character feature value through a recurrent neural network,
output recognized labels from an image of a character string on the received input image, compute an attention single character certainty factor for each of the recognized labels from the single character certainty factor and the attention information.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Contact Information
Any inquiry concerning this communication or earlier 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JINGGE WU/Primary Examiner, Art Unit 2663